Title: From John Adams to M. Detournelle, 16 January 1780
From: Adams, John
To: Detournelle, M.


     
      Sir
      Bilbao January 16. 1780
     
     The United States of America have experienced so much Friendship from the French Court and Nation, and I have myself as their Representative heretofore received so many Civilities from many Gentlemen of your Nation, that those I had the Honour to receive from you at Ferrol and Corunna, Instances of Politeness and Attention from a french Gentleman were nothing new to me: But the particular Marks of Attention that I had the Honour to receive from the French Consul at Ferrol and Corunna, was Marked with so much Kindness, that I think it my ought to return you my best Thanks, which I beg Leave to do in this manner, and to request you to accept them as the only Return I am at present able to make you.
     I shall ever have an agreable Remembrance of the Social Hours, I was so happy as to pass with you at Ferrol and Corrunna as well as on the Way from the one to the other: and a grateful one of that Assiduity with which you exerted yourself for my Assistance. If it should ever be in my Power either in Europe or America, of returning to you or any of your Friends, similar Civilities, and Assistance, I beg you would command me, and believe me to be with great Esteem and Respect, sir, your most obedient and most humble servant.
    